DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-34 and 37-38, drawn to methods for controlling internal combustion engines by transitioning from a first firing fraction to a second firing fraction while adjusting an exhaust gas recirculation (EGR) valve, classified in F02D41/0077.
II. Claims 35-36, drawn to methods for controlling internal combustion engines by transitioning from a first firing fraction to a second firing fraction while adjusting turbocharger configuration(s), classified in F02D41/0007.
III. Claims 39-45, drawn to apparatus for controlling internal combustion engines according to skip-fire strategies that require determination of individual cylinder positions for cylinders scheduled to be fired in their firing order each engine cycle, classified in F02D17/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different functions (i.e. transitioning from a first 

Inventions I/II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus (i.e. controller) as-claimed is directed towards a different process (i.e. skip-fire cylinder operation).  Additionally, processes I/II can be practiced by a variable displacement engine (VDE) controller not configured to execute skip-fire cylinder operation.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The claimed inventions have achieved separate classification in the art as indicated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Applicant’s Representative Jim Rose on 3/8/2022 a provisional election was made without traverse to prosecute the invention of Claims 1-34, 37-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35-36 and 39-45 will be withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10-12, 14-17, 20, 23-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Miyashita et al. (U.S. 2011/0083649A1).
Miyashita discloses “In an internal combustion engine which can switch the number of cylinders in operation between the total number of cylinders and some of the cylinders, an EGR rate at a time of a transitional operation can be kept correct at a time of any of a full cylinder operation and a partial cylinder operation. A throttle is operated to an opening degree corresponding to an accelerator operating amount and the number of cylinders in operation so that outputs with respective to the accelerator operating amount become equal at the time of the full cylinder operation and at the time of the partial cylinder operation. When the opening degree of the throttle is changed due to change in the accelerator operating amount, the opening degree of the EGR valve is changed at a relatively high speed at the time of the full cylinder operation, and the opening degree of the EGR valve is changed at a relatively low speed at the time of the partial cylinder operation. The opening degree of the EGR valve is preferably changed at a speed The-timing t.sub.12 of the closing operation of the EGR valve 14 is set at the timing before the timing t.sub.11 of the closing operation of the throttle 8. More specifically, the ECU 20 operates the EGR valve 14 to the closing side, and thereafter, operates the throttle 8 to the closing side to decrease the surge tank pressure. According to such setting of the timing, decrease of the surge tank pressure before closure of the EGR valve 14 can be avoided, and therefore, the EGR rate is prevented from being excessive due to increase in the EGR amount.” (¶0037) and “The sequential relation of the timing t.sub.10 of switching the number of cylinders in operation and the timing t.sub.12 of the closing operation of the EGR valve 14 is not limited. In FIG. 3, the closing operation of the EGR valve 14 is performed first, but the EGR valve 14 may be operated to the closing side after switching of the number of cylinders in operation is completed.” (¶0038), and with respect to Fig. 5 “In FIG. 5, the opening operation of the EGR valve 14 is performed later, but the EGR valve 14 may be operated to the opening side before switching of the number of cylinders in operation is completed.” (¶0042).  In other words, Miyashita discloses methods (see Fig. 3 and 5) and apparatus configured to transition an engine from a first firing fraction to a second firing fraction, wherein the method includes commanding an EGR valve to move after a decision to transition to the second firing fraction but before starting the actual transition to the second firing fraction.

Regarding Claim 1, Miyashita teaches: 
A method for controlling operation of an internal combustion engine (¶0035; “FIG. 3 is a timing chart showing the timing of the closing operation of the throttle 8 and the timing of the closing operation of the EGR valve 14 at the time of switching the number of cylinders in operation to eight cylinders from four cylinders.”), comprising: 
operating the internal combustion engine at a first firing fraction (Fig. 3 shows switching from full cylinder operation to less than full cylinder operation, e.g. 8-cyl to 4-cyl) and a first Exhaust Gas Recirculation (EGR) valve position corresponding to the first firing fraction (Fig. 3, “EGR VALVE OPENING DEGREE” is larger during 8-cyl operation); 
ascertaining a second firing fraction (Fig. 3, e.g. 4-cyl operation; “The ECU 20 carries out switch of the number of cylinders in operation by determining it from the vehicle speed and the load state of the internal combustion engine 2.” ¶0023; the ECU ascertains a new firing fraction based on vehicle speed and load state of the engine.)) for operating the internal combustion engine and a second EGR valve position (Fig. 3, ““EGR VALVE OPENING DEGREE” is smaller during 4-cyl operation than it was during previous 8-cyl operation) corresponding to the second firing fraction; 
and commanding the EGR valve to start movement from the first valve position to the second valve position in advance of starting a transition of the internal combustion engine from the first firing fraction to the second firing fraction (Fig. 3, EGR valve starts adjustment at t12 which is in advance of transition to 4-cyl operation at t10).

Regarding Claim 6, Miyashita further teaches: further comprising: 36 TULAP085/JWRreceiving a torque request; ascertaining the second firing fraction based on the received torque request (Fig. 3, e.g. 4-cyl operation; “The ECU 20 carries out switch of the number of cylinders in operation by determining it from the vehicle speed and the load state of the internal combustion engine 2.” ¶0023; the ECU ascertains a new firing fraction based on vehicle speed and load state of the engine.) ; scheduling the internal combustion engine to start the transition from the first firing fraction to the second firing fraction (Fig. 3/5; t10 and t20); and commanding the EGR valve to start movement from the first EGR valve position in the interim time period between (a) the second firing fraction being ascertained and (b) the start of the scheduled transition (Fig. 3/5; ECU commands the egr valve to start movement at t12/t21, which are after the time the decision to switch to a different firing fraction is made but before the actual start (t10/t20) of the transition to the new firing fraction).

Regarding Claim 10, Miyashita further teaches: further comprising controlling movement of the EGR so that the EGR valve reaches the second EGR valve position at substantially the same time the internal combustion engine completes the transition to the second firing fraction. (Fig. 3, setting range of EGR valve closing timing includes wherein the timing that the EGR valve reaches its second position is “at the same time” the internal combustion engine completes transition to the second firing fraction.  Fig. 5 setting range of EGR valve opening timing includes wherein the timing that the EGR valve reaches its second position is “at the same time” the internal combustion engine completes transition to the second firing fraction.).

Regarding Claim 11, Miyashita further teaches: wherein commanding the EGR valve is performed in either the time domain (Fig. 3 and 5, note the abscissa unit is “time”)

Regarding Claim 12, Miyashita further teaches: wherein the second EGR valve position is ascertained from one of the following:(a) a Look Up Table (¶0024; “Further, the ECU 20 switches the map for determining the EGR valve opening degree from a load in accordance with the number of cylinders in operation”)


Regarding Claim 14, Miyashita further teaches: further comprising commanding the EGR valve to move so as to adjust EGR flow to mitigate misfires of previously skipped cylinders (¶0032; “Special caution should be taken to an abrupt increase in the EGR rate among such variations of the EGR rate. When the EGR rate abruptly increases, combustion becomes unstable, and a misfire is likely to occur. A misfire causes a torque variation, generates a large amount of an unburned gas, and may further cause deterioration of the catalyst.”; Fig. 5, when transitioning to second firing fraction which includes activating previously skipped/deactivated cylinders; the EGR valve opening is changed in order to avoid cylinder misfiring.).

Regarding Claim 15, Miyashita further teaches: wherein the internal combustion engine is one of the following types of variable displacement engines; (a) a multi-cylinder engine where a group of one or more cylinder(s) may be selectively deactivated (¶0001; Fig. 1; ¶0021)

Regarding Claim 16, Miyashita further teaches: wherein the internal combustion engine uses one of the following types of combustion:(a) spark ignition (SI) (“FIG. 1 is a view showing a schematic configuration of an internal combustion engine to which a control device of an embodiment of the present invention is applied. An internal combustion engine 2 of the present embodiment is a V-type spark ignition four stroke engine having eight cylinders. “)

Regarding Claim 17, Miyashita further teaches: A method of operating an internal combustion engine by initiating movement of an Exhaust Gas Recirculation (EGR) valve position after a decision to transition 38TULAP085/JWRoperation of the internal combustion engine to a new firing fraction has been made, but prior to starting the transition to the new firing fraction. (See Fig. 3, t12 and Fig. 5, t21 respectively represent initiating movement of the EGR valve after a decision has been made to transition the engine from a first to a second firing fraction, but prior to starting the transition to the second firing fraction (t10, t20).

Regarding Claim 20, Miyashita further teaches: further comprising during the transition to the new firing fraction, moving the EGR valve as needed (Fig. 3/5, note movement of EGR valve as needed depending on transition from 8-cyl to 4 cyl or from 4-cyl to 8-cyl) so that EGR flow volume (Fig. 3/5; EGR rate is controlled) to an intake manifold (Fig. 1, item 6) of the internal combustion engine substantially is controlled such that spikes in either hydrocarbon emissions or NOx emissions are mitigated or eliminated. (¶0032, EGR valve is controlled during transitions to different firing fractions in order to avoid cylinder misfire and associated generation of large amounts of unburned gas (i.e. hydrocarbons).)

Regarding Claim 23, Miyashita further teaches: further comprising adjusting a position of another actuator in concert with the EGR valve motion. (Fig. 3 and 5; intake throttle valve 8 position is adjusted in concert with EGR valve motion.  ¶0035 “FIG. 3 is a timing chart showing the timing of the closing operation of the throttle 8 and the timing of the closing operation of the EGR valve 14 at the time of switching the number of cylinders in operation to eight cylinders from four cylinders.”).

Regarding Claim 24, Miyashita further teaches: wherein the actuator is selected from a group consisting of an EGR cooler bypass valve, an exhaust throttle, an intake throttle.
Claim(s) 1, 2, 8, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Imamura (JP2019044593).
Regarding Claim 1, Imamura teaches: 
A method (Fig. 3-4) for controlling operation of an internal combustion engine, comprising: 
operating the internal combustion engine at a first firing fraction (Fig. 4; ¶0031 “before the establishment of the reduced-cylinder operating condition (=a)”, i.e. during all-cylinder operation) and a first Exhaust Gas Recirculation (EGR) valve (Fig. 1, item 33) position corresponding to the first firing fraction (Fig. 4, position VA2); 
ascertaining a second firing fraction (¶0031; “establishment of the reduced-cylinder condition; Fig. 3 S20) for operating the internal combustion engine and a second EGR valve position (Fig. 4, VA1) corresponding to the second firing fraction; 
and commanding the EGR valve to start movement from the first valve position to the second valve position in advance of starting a transition of the internal combustion engine from the first firing fraction to the second firing fraction (Fig. 4, EGR valve starts adjustment at t1 which is in advance of reduced-cylinder operation at t2; see ¶0032).

Regarding Claim 2, Imamura teaches: further comprising adjusting EGR flow through the EGR valve in advance of starting the transition so that an effect of transport delays associated with the EGR flow are mitigated or avoided prior to the internal combustion engine starting the transition from the first firing fraction to the second firing fraction (Fig. 4, EGR valve adjusted in advance of transition to new firing fraction.  ¶0032 “The control of the intake air amount is performed by the EGR valve 33, and the intake air amount is reduced by opening the EGR valve 33. Here, there is a delay from when the control of the intake air amount is performed to when the controlled amount of air reaches the cylinder.”).

Regarding Claim 8, Imamura teaches: wherein the internal combustion engine begins the transition from the first firing fraction to the second firing fraction based on feedback from a sensor (Fig. 4, timing of EGR valve adjustment is based on intake air amount per cylinder.  ¶0026 “The intake air amount per cylinder can be calculated by dividing the intake air amount of the entire engine detected by the air flow meter 13 by the number of cylinders (= 4).”).

Regarding Claim 17, Imamura teaches: A method (Fig. 3)-4) of operating an internal combustion engine by initiating movement of an Exhaust Gas Recirculation (EGR) valve (Fig. 1, item 33) position after (Fig. 4, t1) a decision to transition 38TULAP085/JWRoperation (Fig. 3-4, ¶0031 “establishment of the reduced-cylinder condition; Fig. 3 S20 of the internal combustion engine to a new firing fraction has been made, but prior to starting the transition (Fig. 4, t2; ¶0032) to the new firing fraction.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 9, 18, 21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Shost (U.S. 2014/0261316A1).
Regarding Claims 4-5, Miyashita teaches all the elements of Claim 1 as indicated above.  Miyashita discloses transitioning from a first firing fraction to a second firing fraction (i.e. either from all-cylinder to reduced-cylinder or reduced-cylinder to all-cylinder) and controlling position of an EGR valve in advance of transitioning to the second firing fraction.  However, Miyashita does not explicitly teach “ramping the transition from the first firing fraction to the second firing fraction”, per se and therefore does not explicitly teach: further comprising ramping the transition from the first firing fraction to the second firing fraction so that the internal combustion engine operates at one or more intermediate firing fractions during the transition or further comprising ramping the transition from the first firing fraction to the second firing fraction so that the internal combustion engine does not abruptly transition from the first firing fraction to the second firing fraction
Shost discloses “Various methods and data structures for managing transition between different firing fractions during skip fire operation of an engine are described. In one embodiment, transitions are constrained to occur when firing sequence segments of a designated length are shared by the first and second firing fractions. In some transitions between a current and target firing fraction may be conducted as a series of steps through intermediate firing fractions.” (¶0005), and “There will be many times when the transition between the current operating firing fraction and a target firing fraction involves a change that is much larger than in the example given above, such that the current operating and target firing fractions do not have any overlapping firing strings. In such cases, the transition may be made stepwise through any number of different intermediate firing fractions, with each step being accomplished at an appropriate matching location in the sequence. Since the transitions between compatible firing fractions occur very quickly, such a stepped approach can still be accomplished quickly enough for most applications. Of course, if the requested change in firing fraction is so large that a stepwise transition is deemed too slow, a more direct change in firing fraction can be ordered with the tradeoff that more noticeable NVH may be observed. In some preferred embodiments, the transitions are constrained to step through every firing fraction between the original firing fraction and the target firing fraction.” (¶0035).  In other words, Shost discloses methods and apparatus for transitioning from a first firing fraction to a second firing fraction by ascertaining intermediate firing fraction(s) and operating the engine from the first firing fraction (FF) to the intermediate FF, and finally to the target second FF, in order to mitigate undesirable NVH attributed to large transitions between first and second FF.
Therefore Shost teaches: further comprising ramping the transition from the first firing fraction to the second firing fraction so that the internal combustion engine operates at one or more intermediate firing fractions during the transition or further comprising ramping the transition from the first firing fraction to the second firing fraction so that the internal combustion engine does not abruptly transition from the first firing fraction to the second firing fraction (See at least ¶0005 and ¶0035, stepwise transition through any number of intermediate firing fractions 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include further comprising ramping the transition from the first firing fraction to the second firing fraction so that the internal combustion engine operates at one or more intermediate firing fractions during the transition or further comprising ramping the transition from the first firing fraction to the second firing fraction so that the internal combustion engine does not abruptly transition from the first firing fraction to the second firing fraction in order to mitigate, as necessary, undesirable NVH attributed to large transitions between first and second FF.

Regarding Claim 7, Miyashita teaches all the elements of Claim 1 as indicated above but does not explicitly teach: wherein the internal combustion engine is scheduled to begin the transition from the first firing fraction to the second firing fraction within a predetermined number of firing opportunities after the second firing fraction is ascertained.
Shost further teaches: “As can be seen in FIG. 3, a transition from a firing fraction of 4/9 to a firing fraction of 1/2 can take as many as 8 engine cycles if the engine cycle state happens to be "42" at the time that a change request is first made (i.e., beginning at 42, the sequence continues 149, 74, 165, 82, 169, 84, 170, 85--with 170 being the first match on the eighth engine cycle). Of course, in other situations the transition may occur in the next engine cycle (e.g., if the engine cycle state happened to be state 170 at the time of the request.  If desired, such transitions can be speed up considerably by making the transition determinations on a firing opportunity by firing opportunity basis. Using the 4/9 to 1/2 transition in an 8-cylinder engine that considers 8 bits, the maximum wait for making a transition would be 8 firing opportunities (which correspond to one engine cycle).” (¶0059-0060).  In other words, transitions from a first to a second firing fraction may be scheduled to occur within a predetermined number of firing opportunities (e.g. “8 firing opportunities”) when a rapid/high-speed/more instantaneous transition is desired, for example, as may occur if a driver steps on or releases the accelerator pedal (¶0041).
Shost teaches: wherein the internal combustion engine is scheduled to begin the transition from the first firing fraction to the second firing fraction within a predetermined number of firing opportunities after the second firing fraction is ascertained in order that a rapid/high-speed/more instantaneous transition is achieved, for example, as may occur if a driver steps on or releases the accelerator pedal (¶0041).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include wherein the internal combustion engine is scheduled to begin the transition from the first firing fraction to the second firing fraction within a predetermined number of firing opportunities after the second firing fraction is ascertained in order that a rapid/high-speed/more instantaneous transition is achieved, for example, as may occur if a driver steps on or releases the accelerator pedal (¶0041).

Regarding Claim 9, Miyashita teaches all the elements of Claim 1 as indicated above but does not explicitly teach: wherein the rate of the transition of the internal combustion engine from the first firing fraction to the second firing fraction is limited by one of the following: (c) Noise, Vibration and Harshness (NVH) considerations of a vehicle propelled by the internal combustion engine
wherein the rate of the transition of the internal combustion engine from the first firing fraction to the second firing fraction is limited by one of the following: (c) Noise, Vibration and Harshness (NVH) considerations of a vehicle propelled by the internal combustion engine (¶0004, “Although careful selection of the available firing patterns helps facilitate smooth operations, transitions between different firing patterns can cause undesirable noise, vibration and harshness (NVH) concerns. Therefore, there are continuing efforts to provide improved schemes for transitioning between different firing patterns or different firing fractions.”; and “Of course, if the requested change in firing fraction is so large that a stepwise transition is deemed too slow, a more direct change in firing fraction can be ordered with the tradeoff that more noticeable NVH may be observed. In some preferred embodiments, the transitions are constrained to step through every firing fraction between the original firing fraction and the target firing fraction.”; ¶0035) in order to provide improved schemes for transitioning between different firing fractions that consider the effects of NVH with respect to operating conditions.
	Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include wherein the rate of the transition of the internal combustion engine from the first firing fraction to the second firing fraction is limited by one of the following: (c) Noise, Vibration and Harshness (NVH) considerations of a vehicle propelled by the internal combustion engine in order to provide improved schemes for transitioning between different firing fractions that consider the effects of NVH with respect to operating conditions.

Regarding Claim 18, Miyashita teaches all the elements of Claim 17 and further teaches:  initiating the movement of the EGR valve in the interim between the time the decision was made and the start of the scheduled transition to the new firing fraction (See Fig. 3 and 5 where EGR valve movement is initiated after a decision to switch firing fractions but before the actual transition to the new firing fraction.)
However, Miyashita does not explicitly teach: further comprising: scheduling the internal combustion engine to start the transition to the new firing fraction within a predetermined number of revolutions of the engine.
Shost teaches: further comprising: scheduling the internal combustion engine to start the transition to the new firing fraction within a predetermined number of revolutions of the engine (“Of course, in other situations the transition may occur in the next engine cycle (e.g., if the engine cycle state happened to be state 170 at the time of the request.  If desired, such transitions can be speed up considerably by making the transition determinations on a firing opportunity by firing opportunity basis. Using the 4/9 to 1/2 transition in an 8-cylinder engine that considers 8 bits, the maximum wait for making a transition would be 8 firing opportunities (which correspond to one engine cycle).” (¶0059-0060).  In other words, transitions from a first to a second firing fraction may be scheduled to occur within a predetermined number of firing opportunities (e.g. “8 firing opportunities”) which correlates to 2-crankshaft revolutions (See ¶0029, “therefore the number of cylinders that are potentially fired in one engine cycle (e.g., two rotations of the crankshaft in a 4-stroke engine)”) when a rapid/high-speed/more instantaneous transition is desired, for example, as may occur if a driver steps on or releases the accelerator pedal (¶0041).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include further comprising: scheduling the internal combustion engine to start the transition to the new firing fraction within a predetermined number of revolutions of the engine when a rapid/high-speed/more instantaneous transition is desired, for example, as may occur if a driver steps on or releases the accelerator pedal (¶0041).

Regarding Claim 21, Miyashita teaches all the elements of Claim 17 as indicated above and further teaches: further comprising during the transition to the new firing fraction, moving the EGR valve as needed between a current firing fraction and the new firing fraction (Fig. 3/5, note movement of EGR valve as needed depending on transition from 8-cyl to 4 cyl or from 4-cyl to 8-cyl).  However, Miyashita does not explicitly teach moving the EGR valve as needed for one or more intermediate firing fractions between a current firing fraction and the new firing fraction.
Shost discloses (See at least ¶0005 and ¶0035) methods an apparatus configured to control an engine according to a stepwise transition through any number of intermediate firing fractions when transitioning from a first FF to a second FF) in order to mitigate undesirable NVH attributed to large transitions between first and second FF.
Therefore Shost teaches transitioning from a first firing fraction to an intermediate firing fraction between the first and second firing fractions in order to mitigate undesirable NVH attributed to large transitions between first and second FF.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita, extending the EGR valve control as-needed through an intermediate firing fraction prior to reaching the second firing fraction to incorporate the teachings of Shost to include transitioning from a first firing fraction to an intermediate firing fraction between the first and second firing fractions in order to mitigate undesirable NVH attributed to large transitions between first and second FF.

Regarding Claim 34, Miyashita teaches: 
A method of controlling an engine including a plurality of working chambers and an exhaust gas recirculation system arranged to divert a portion of exhaust gas produced by the engine back into the plurality of the working chambers, the method comprising: while the engine is operating at a first firing fraction, receiving a request to transition to a second firing fraction that is different than the first firing fraction; changing a commanded exhaust gas recirculation valve position in conjunction with the request to transition to the second firing fraction and to facilitate operation at the second firing fraction (See Fig. 3 and 5; EGR valve position is changed after a command to change the firing fraction from a first to a second FF, but before the switch to the second firing fraction is initiated); and transitioning from the first firing fraction towards the second firing fraction by gradually altering a commanded firing fraction from the first firing fraction towards the second firing fraction, wherein initiation of the altering of the commanded firing fraction is delayed relative to initiation of the change in exhaust gas recirculation valve position by one or more firing opportunities, thereby helping compensate for inherent delays associated with changing an exhaust gas recirculation fraction. Fig. 3 and 5; EGR valve position is changed after a command to change the firing fraction from a first to a second FF, but before the switch to the second firing fraction is initiated)
Miyashita does not explicitly teach that the transition between the first and the second firing fraction (FF) is done “by gradually altering a commanded firing fraction from the first firing fraction towards the second firing fraction” and wherein the initiation of the altering of the commanded firing fraction is delayed relative to the initiation of the change in EGR valve position “by one or more firing opportunities”.

Therefore Shost teaches the transition between the first and the second firing fraction (FF) is done “by gradually (¶0005, ¶0035) altering a commanded firing fraction from the first firing fraction towards the second firing fraction” or wherein the initiation of the altering of the commanded firing fraction is delayed relative to the initiation of the change in EGR valve position “by one or more firing opportunities” (¶0059-0060) in order to mitigate undesirable NVH attributed to large transitions between first and second FF.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include “by gradually altering a commanded firing fraction from the first firing fraction towards the second firing fraction” and wherein the initiation of the altering of the commanded firing fraction is delayed relative to the initiation of the change in EGR valve position “by one or more firing opportunities” in order to mitigate undesirable NVH attributed to large transitions between first and second FF.

Claims 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Whitney et al. (U.S. 2014/0311446A1).
Regarding Claim 3, Miyashita teaches all the elements of Claim 1 as indicated above and further teaches: further comprising maintaining an (target or setpoint) EGR rate within a predefined range during the transition of the internal combustion engine from the first firing fraction to the second firing fraction (Fig. 3, 5, the EGR “rate” plot stays substantially constant during the transition from a first to a second firing fraction).
However, Miyashita does not explicitly teach controlling the engine while maintaining an EGR fraction.  Applicant’s specification states “Due to transport delays of EGR gas flow from the exhaust manifold to the intake manifold, the actual EGR fraction (EGR mass/total charge mass) may fall outside of an ideal predetermined range during firing fraction transitions” (0006).
Whitney discloses “The present disclosure relates to internal combustion engines and more particularly to engine control systems and methods for vehicles.” (¶0003) and “The EGR setpoint 384 may refer to, for example, a target mass fraction of EGR to be drawn into the cylinder for the combustion event or an EGR mass flow rate back to the intake manifold 110. A mass fraction of EGR may refer to a ratio of a mass fraction of EGR to the (total) mass of a gas charge of a combustion event.” (¶0110).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include maintaining an EGR fraction instead of an EGR rate, as the setpoint EGR parameter by simple substitution of one known element for another to obtain predictable results as taught by Whitney into the teachings of Miyashita because it does no more than yield predictable results of effectively controlling an engine equipped with an EGR system to a setpoint EGR value since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 19, Miyashita teaches all the elements of Claim 17 as indicated above and further teaches: further comprising maintaining an (target or setpoint) EGR rate within a predefined range by moving the EGR valve position as needed during the transition of the internal combustion engine from the first firing fraction to the second firing fraction (Fig. 3, 5, the EGR “rate” plot stays substantially constant during the transition from a first to a second firing fraction).
However, Miyashita does not explicitly teach controlling the engine while maintaining an EGR fraction.  Applicant’s specification states “Due to transport delays of EGR gas flow from the exhaust manifold to the intake manifold, the actual EGR fraction (EGR mass/total charge mass) may fall outside of an ideal predetermined range during firing fraction transitions” (0006).
Whitney discloses “The present disclosure relates to internal combustion engines and more particularly to engine control systems and methods for vehicles.” (¶0003) and “The EGR setpoint 384 may refer to, for example, a target mass fraction of EGR to be drawn into the cylinder for the combustion event or an EGR mass flow rate back to the intake manifold 110. A mass fraction of EGR may refer to a ratio of a mass fraction of EGR to the (total) mass of a gas charge of a combustion event.” (¶0110).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include maintaining an EGR fraction instead of an EGR rate, as the setpoint EGR parameter by simple substitution of one known element for another to obtain predictable results as taught by Whitney into the teachings of Miyashita because it does no more than yield predictable results of effectively controlling an engine equipped with an EGR system to a setpoint EGR value since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Whitney et al. (U.S. 2014/0311446A1) in view of Ide et al. (U.S. 2008/0202118A1).
Regarding Claim 13, Miyashita further teaches: further comprising commanding the EGR valve to move to reduce the time necessary to achieve a desired EGR rate associated with the second firing fraction (See Fig. 3 and 5)
in a feed forward manner.
Ide discloses methods and apparatus directed towards controlling an exhaust gas recirculation (EGR) valve of an engine.  Specifically, “It is also preferable that the openings of the throttle valve and EGR valve are determined through a feedforward control based on the load of the diesel engine. When the feedforward control is executed, the control is especially effective in which the opening of the EGR valve is made to increase after the opening of the EGR valve is held constant for the first predetermined holding time.” (¶0019)
Therefore Ide discloses that commanding an EGR valve to move in a feed forward manner, is especially effective because the valve is controlled in a short time after a load change of the engine is observed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Ide to include commanding the EGR valve to move in a feed forward manner in order that the valve is controlled in a short time after a load change of the engine is observed.
Miyashita does not explicitly teach controlling the engine while maintaining an EGR fraction.  Applicant’s specification states “Due to transport delays of EGR gas flow from the exhaust manifold to the intake manifold, the actual EGR fraction (EGR mass/total charge mass) may fall outside of an ideal predetermined range during firing fraction transitions” (0006).
Whitney discloses “The present disclosure relates to internal combustion engines and more particularly to engine control systems and methods for vehicles.” (¶0003) and “The EGR setpoint 384 may refer to, for example, a target mass fraction of EGR to be drawn into the cylinder for the combustion event or an EGR mass flow rate back to the A mass fraction of EGR may refer to a ratio of a mass fraction of EGR to the (total) mass of a gas charge of a combustion event.” (¶0110).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include maintaining an EGR fraction instead of an EGR rate, as the setpoint simple substitution of one known element for another to obtain predictable results as taught by Whitney into the teachings of Miyashita because it does no more than yield predictable results of effectively controlling an engine equipped with an EGR system to a setpoint EGR value since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 22, further comprising during the transition to the new firing fraction adjusting the EGR valve in a to reduce the time necessary to achieve a desired EGR rate (Fig. 3, 5).
Miyashita does not explicitly teach commanding the EGR valve to move in a feed forward manner.
Ide discloses methods and apparatus directed towards controlling an exhaust gas recirculation (EGR) valve of an engine.  Specifically, “It is also preferable that the openings of the throttle valve and EGR valve are determined through a feedforward control based on the load of the diesel engine. When the feedforward control is executed, the control is especially effective in which the opening of the EGR valve is made to increase after the opening of the EGR valve is held constant for the first predetermined holding time.” (¶0019)
Therefore Ide discloses that commanding an EGR valve to move in a feed forward manner, is especially effective because the valve is controlled in a short time after a load change of the engine is observed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Ide to include commanding the EGR valve to in a feed forward manner in order that the valve is controlled in a short time after a load change of the engine is observed.
Miyashita does not explicitly teach controlling the engine while maintaining an EGR fraction.  Applicant’s specification states “Due to transport delays of EGR gas flow from the exhaust manifold to the intake manifold, the actual EGR fraction (EGR mass/total charge mass) may fall outside of an ideal predetermined range during firing fraction transitions” (0006).
Whitney discloses “The present disclosure relates to internal combustion engines and more particularly to engine control systems and methods for vehicles.” (¶0003) and “The EGR setpoint 384 may refer to, for example, a target mass fraction of EGR to be drawn into the cylinder for the combustion event or an EGR mass flow rate back to the intake manifold 110. A mass fraction of EGR may refer to a ratio of a mass fraction of EGR to the (total) mass of a gas charge of a combustion event.” (¶0110).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include maintaining an EGR fraction instead of an EGR rate, as the setpoint EGR parameter by simple substitution of one known element for another to obtain predictable results as taught by Whitney into the teachings of Miyashita because it does no more than yield predictable results of effectively controlling an engine equipped with an EGR system to a setpoint EGR value since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claims 25-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Shost (U.S. 2014/0261316) in further view of Whitney et al. (U.S. 2014/0311446A1).
Regarding Claim 25, Miyashita teaches: 
A method for managing a firing fraction transition of an internal combustion engine ((¶0035; “FIG. 3 is a timing chart showing the timing of the closing operation of the throttle 8 and the timing of the closing operation of the EGR valve 14 at the time of switching the number of cylinders in operation to eight cylinders from four cylinders.”)), the method comprising: operating the internal combustion engine at a first firing fraction (Fig. 3 shows switching from full cylinder operation to less than full cylinder operation, e.g. 8-cyl to 4-cyl) and a first EGR valve position (Fig. 3, “EGR VALVE OPENING DEGREE” is larger during 8-cyl operation); ascertaining a second firing fraction in response to a torque request (Fig. 3, e.g. 4-cyl operation; “The ECU 20 carries out switch of the number of cylinders in operation by determining it from the vehicle speed and the load state of the internal combustion engine 2.” ¶0023; the ECU ascertains a new firing fraction based on vehicle speed and load state of the engine.)); scheduling a start of the transition to the second firing fraction (Fig. 3, 5, t10 or t20); starting movement of the EGR valve after ascertaining the second firing fraction, but prior to starting the transition to the second firing fraction (Fig. 3, EGR valve starts adjustment at t12 which is in advance of transition to 4-cyl operation at t10).; and moving the EGR valve as needed during the transition of the internal combustion engine from the first firing fraction to the second firing fraction so that an EGR rate is maintained within a predetermined range during the transition (Fig. 3 and 5, the EGR valve is moved as needed to secure a substantially constant EGR rate during the transition to the second firing fraction).
Miyashita does not explicitly teach scheduling the start of the transition to the second firing fraction within a predetermined number of rotations of the internal combustion engine or controlling the engine while maintaining an EGR fraction.
Whitney discloses “The present disclosure relates to internal combustion engines and more particularly to engine control systems and methods for vehicles.” (¶0003) and “The EGR setpoint 384 may refer to, for example, a target mass fraction of EGR to be drawn into the cylinder for the combustion event or an EGR mass flow rate back to the A mass fraction of EGR may refer to a ratio of a mass fraction of EGR to the (total) mass of a gas charge of a combustion event.” (¶0110).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include maintaining an EGR fraction instead of an EGR rate, as the simple substitution of one known element for another to obtain predictable results as taught by Whitney into the teachings of Miyashita because it does no more than yield predictable results of effectively controlling an engine equipped with an EGR system to a setpoint EGR value since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).
Shost teaches: scheduling the start of the transition to the second firing fraction within a predetermined number of rotations of the internal combustion engine (“Of course, in other situations the transition may occur in the next engine cycle (e.g., if the engine cycle state happened to be state 170 at the time of the request.  If desired, such transitions can be speed up considerably by making the transition determinations on a firing opportunity by firing opportunity basis. Using the 4/9 to 1/2 transition in an 8-cylinder engine that considers 8 bits, the maximum wait for making a transition would be 8 firing opportunities (which correspond to one engine cycle).” (¶0059-0060).  In other words, transitions from a first to a second firing fraction may be scheduled to occur within a predetermined number of firing opportunities (e.g. “8 firing opportunities”) which correlates to 2-crankshaft revolutions (See ¶0029, “therefore the number of cylinders that are potentially fired in one engine cycle (e.g., two rotations of the crankshaft in a 4-stroke engine)”) when a rapid/high-speed/more instantaneous transition is desired, for example, as may occur if a driver steps on or releases the accelerator pedal (¶0041).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include scheduling the start of the transition to the second firing fraction within a predetermined number of rotations of the internal combustion engine when a 

Regarding Claim 26, Miyashita further teaches: wherein maintaining the EGR rate (Fraction) within the predetermined range (Fig. 3 and 5, egr rate is maintained substantially constant during the transition) prevents or mitigates spikes in either (a) hydrocarbon emissions during the transition (¶0032, EGR valve is controlled during transitions to different firing fractions in order to avoid cylinder misfire and associated generation of large amounts of unburned gas (i.e. hydrocarbons).).

Regarding Claims 27 and 28, Miyashita further teaches: wherein moving the EGR valve further comprises controlling the EGR valve to allow an increase in EGR flow to an intake manifold of the internal combustion engine when the transition is from a low firing fraction to a high firing fraction (See Fig. 5, EGR flow rate increases attributed to increase in opening of EGR valve when transitioning from low ff to high ff) and wherein moving the EGR valve further comprises controlling the EGR valve to allow a decrease in the EGR flow to an intake manifold of the internal combustion engine when the transition is from a high firing fraction to a low firing fraction (Fig. 3, EGR flow rate decreases attributed to decrease in opening of EGR valve when transitioning from high ff to low ff).

Regarding Claim 29, Miyashita further teaches: further comprising controlling the movement of the EGR valve as needed so that EGR flow to an intake manifold of the internal combustion engine is controlled so as to maintain the EGR fraction within the predetermined range regardless of the number of cylinders of the internal combustion engine that are fired during the transition from the first firing fraction to the second firing fraction (Fig. 3 and 5, the EGR valve is controlled such that EGR rate is maintained substantially constant during the transition regardless if the transition is from 8-cyl to 4-cyl or from 4-cyl to 8-cyl).

Regarding Claim 30, Miyashita further teaches: further comprising moving the EGR valve to a second EGR valve position during the transition, wherein the second EGR valve position corresponds to the second firing fraction (Fig. 3 and 5 show the EGR valve moving between first and second positions with respect to time.  The second position corresponds to the second firing fraction.)

Regarding Claim 32, Miyashita further teaches: further comprising commanding the EGR valve to move so as to adjust EGR flow to mitigate misfires of previously skipped cylinders (¶0032, EGR valve is controlled during transitions to different firing fractions in order to avoid cylinder misfire and associated generation of large amounts of unburned gas (i.e. hydrocarbons).  For example, when transitioning from 4-cyl to 8-cyl (Fig. 5), 4 cylinders are previously skipped prior to the transition and misfires are prevented therein when reactivated based on the EGR valve control of the disclosure.).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Shost (U.S. 2014/0261316) in further view of Hashemi et al. (U.S. 2017/0370308a1).

Regarding Claim 37, Miyashita teaches: 
A method of an engine including a plurality of working chambers and an exhaust gas recirculation system arranged to divert a portion of exhaust gas produced by the engine back into the plurality of the working chambers (¶0035; “FIG. 3 is a timing chart showing the timing of the closing operation of the throttle 8 and the timing of the closing operation of the EGR valve 14 at the time of switching the number of cylinders in operation to eight cylinders from four cylinders.”), the method comprising: while the engine is operating at a first firing fraction (Fig. 3 for example shows switching from full cylinder operation to less than full cylinder operation, e.g. 8-cyl to 4-cyl.  Note, Fig. 5 shows transition from 4-cyl to 8-cyl), receiving a request to transition (Fig. 3, e.g. 4-cyl operation; “The ECU 20 carries out switch of the number of cylinders in operation by determining it from the vehicle speed and the load state of the internal combustion engine 2.” ¶0023; the ECU ascertains a new firing fraction based on vehicle speed and load state of the engine.) to a target second firing fraction that is different than the first firing fraction; transitioning from the first firing fraction towards the target second firing fraction (See Fig. 3 and 5; EGR valve position is changed after a command to change the firing fraction from a first to a second FF, but before the switch to the second firing fraction is initiated),  ; and changing a commanded Exhaust Gas Recirculation (EGR) valve position in conjunction with the transition to facilitate operation at the target second firing fraction See Fig. 3 and 5; EGR valve position is changed in accordance with the second firing fraction after a command to change the firing fraction from a first to a second FF, but before the switch to the second firing fraction is initiated), 
Miyashita does not explicitly teach transitioning from the first to the second firing fraction by commanding an intermediate firing fraction between the first firing fraction and the target second firing fraction or wherein a value of the intermediate firing fraction is based at least in part on an EGR fraction
Shost discloses “Various methods and data structures for managing transition between different firing fractions during skip fire operation of an engine are described. In transitions between a current and target firing fraction may be conducted as a series of steps through intermediate firing fractions.” (¶0005), and “There will be many times when the transition between the current operating firing fraction and a target firing fraction involves a change that is much larger than in the example given above, such that the current operating and target firing fractions do not have any overlapping firing strings. In such cases, the transition may be made stepwise through any number of different intermediate firing fractions, with each step being accomplished at an appropriate matching location in the sequence. Since the transitions between compatible firing fractions occur very quickly, such a stepped approach can still be accomplished quickly enough for most applications. Of course, if the requested change in firing fraction is so large that a stepwise transition is deemed too slow, a more direct change in firing fraction can be ordered with the tradeoff that more noticeable NVH may be observed. In some preferred embodiments, the transitions are constrained to step through every firing fraction between the original firing fraction and the target firing fraction.” (¶0035).  In other words, Shost discloses methods and apparatus for transitioning from a first firing fraction to a second firing fraction by ascertaining intermediate firing fraction(s) and operating the engine from the first firing fraction (FF) to the intermediate FF, and finally to the target second FF, in order to mitigate undesirable NVH attributed to large transitions between first and second FF.
Therefore Shost teaches: transitioning from the first to the second firing fraction by commanding an intermediate firing fraction between the first firing fraction and the target second firing fraction (See at least ¶0005 and ¶0035, stepwise transition through any number of intermediate firing fractions when transitioning from a first FF to a 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include transitioning from the first to the second firing fraction by commanding an intermediate firing fraction between the first firing fraction and the target second firing fraction in order to mitigate, as necessary, undesirable NVH attributed to large transitions between first and second FF.
Hashemi discloses methods and apparatus for transitioning between first and second firing fractions.  Specifically, “The firing fraction may also be dynamically selected to manage air flow and exhaust gas recirculation (EGR) concentration desired by the engine during load transients. The load in a given cylinder with GCI combustion can result in substantial differences in air flow and EGR desired for optimized combustion. Changing the fraction of cylinders fired in response to changes in desired engine torque and power allows for less variation in desired air flow and EGR, which can result in improved fuel economy, reduced emissions, and better driveability.” (¶0039) and (¶0030) “A module 225 may also be included to manage firing fraction during engine transients. The firing fraction may be dynamically selected to manage air flow and exhaust gas recirculation (EGR) concentration desired by the engine during the load switching transients. A module 220 may also be included to select dynamically a firing fraction based on NVH considerations.”.
Therefore Hashemi teaches: wherein a value of the intermediate firing fraction is based at least in part on an EGR fraction (i.e. concentration) in order to achieve improved fuel economy, reduced emissions, better driveability, and less 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include wherein a value of the intermediate firing fraction is based at least in part on an EGR fraction (i.e. concentration) in order to achieve improved fuel economy, reduced emissions, better driveability, and less variation in EGR by selecting the firing fraction during load transients in accordance with the desired EGR fraction.

Regarding Claim 38, Shost teaches: wherein the intermediate firing fraction remains constant over a plurality of firing opportunities (¶0008; “In still other embodiments, any time the current and target firing fractions are separated by intermediate firing fractions, each available intermediate firing fraction must be stepped through in a sequential step-wise manner as part of the transition. As mentioned above, latency requirements within each intermediate firing fraction may be imposed such that each intermediate firing fraction must be executed for a designated period--as for example, a minimum of one full engine cycles, a set of full engine cycles or other appropriate period.”; see also ¶0071 “It has been observed that large changes in firing fraction tend to be particularly susceptible to generating vibrations. Therefore, it will often be desirable to place constraints on the maximum firing fraction jumps that can be executed as explained earlier with respect to the previously described embodiments. When one or more intermediate firing fractions are used in a transition, it may also be desirable to require that the controller dwell at each intermediary stage for some designated period (e.g. 1 or a set number of engine cycles). As indicated above, such constraints do not need to be the same for all operating conditions. Rather, the constraints may be varied based on a variety of factors such as the current firing fraction, engine speed, direction of the change, nature of the change request, etc.”) in order to avoid undesirable vibrations that may occur insufficient “dwell” period is maintained at the intermediate firing fraction.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Shost to include wherein the intermediate firing fraction remains constant over a plurality of firing opportunities in order to avoid undesirable vibrations that may occur insufficient “dwell” period is maintained at the intermediate firing fraction.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Shost (U.S. 2014/0261316) in further view of Whitney et al. (U.S. 2014/0311446A1) in further view of Ide et al. (U.S. 2008/0202118A1).
Regarding Claim 31, the combination of prior art teaches all the elements of Claim 25 as indicated above.  Miyashita further teaches: further comprising commanding the EGR valve to move between the first valve position and a second valve position to reduce the time necessary to achieve a desired EGR fraction (Fig. 3, 5).  
However, Miyashita does not explicitly teach commanding the EGR valve to move in a feed forward manner
Ide discloses methods and apparatus directed towards controlling an exhaust gas recirculation (EGR) valve of an engine.  Specifically, “It is also preferable that the openings of the throttle valve and EGR valve are determined through a feedforward control based on the load of the diesel engine. When the feedforward control is executed, the control is especially effective in which the 
Therefore Ide discloses that commanding an EGR valve to move in a feed forward manner, is especially effective because the valve is controlled in a short time after a load change of the engine is observed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Ide to include commanding the EGR valve to move in a feed forward manner in order that the valve is controlled in a short time after a load change of the engine is observed.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 2011/0083649A1) in view of Shost (U.S. 2014/0261316) in further view of Whitney et al. (U.S. 2014/0311446A1) in further view of Sinnamon (U.S. 5921224).
Regarding Claim 33, the combination of prior art teaches all the elements of Claim 25 as indicated above.  However, Miyashita does not explicitly teach: wherein moving the EGR valve is adjusted based on adaptive learning.
Sinnamon discloses “An exhaust gas recirculation valve control strategy comprised of learning and continuously updating system operating conditions that affect EGR valve control response, and controlling the EGR valve in response to the learned operating conditions for precise, robust EGR valve control. An adaptive base control signal is learned during an engine operating state where no EGR valve movement is needed, such as during engine idle. The base control signal is then continuously applied to the EGR valve, maintaining the valve at an energized level just below the beginning of valve opening.” (Abstract)
 wherein moving the EGR valve is adjusted based on adaptive learning in order that the EGR control valve strategy is continuously updated during engine operation to achieve for precise and robust EGR valve control.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the variable displacement engine of Miyashita to incorporate the teachings of Sinnamon to include wherein moving the EGR valve is adjusted based on adaptive learning in order that the EGR control valve strategy is continuously updated during engine operation to achieve for precise and robust EGR valve control.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asada et al. (U.S. 5562086) discloses “An object of the present invention is to provide a control device of a variable cylinder engine capable of suppressing the fluctuations of the output torque of the engine at the time of switching between full cylinder operation and partial cylinder operation.”.  Specifically, Fig. 6 shows a method of controlling an engine wherein the throttle valve and EGR valve are adjusted after a command to change from a first firing fraction to second firing fraction but before the actual transition from the first firing fraction to the second firing fraction.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747